EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Abstract, line 1, “disclosed” has been deleted. 


Reasons for Allowance

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Kim et al. (9,147,395) show a voice recognition system and method that determines a first (provided in the server) and second predicted text (provided in the client device) and compares them and outputs the most likely voice recognition data based on the calculated similarity. Klimanis et al. (10,079,012) show a system and method that compares a speech recognition input on a local device and outputs a response if the quality is greater than a threshold (Fig. 14). In regard to claims 1,14,17, and 20, the prior art of record does not show or suggest a method for translating speech to text comprising: determining, based on a local graph stored by the client device, a first predicted text corresponding to the user utterance and a first confidence score corresponding to the first predicted text, wherein the local graph comprises a tree, wherein each leaf of the tree corresponds to a word, and wherein the local graph is generated based on text stored by the client device, transmitting, to a server, the user utterance, receiving, from the server, a second predicted text corresponding to the user .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        January 27, 2022